DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 9, drawn to an aluminum casting alloy/component, classified in C22C 21/02.
II. Claims 10 – 15, drawn to a method for producing an aluminum cast component, classified in C22F 1/04.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, the claimed product may conceivably be made by any metals processing method, such as a method where the cast component is water quenched after casting, or a method where a step of hot or cold working is applied to the cast component. Even further, the component may be formed by methods other than casting, such as by powder metallurgical methods.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with John W. McIlvaine on 7/21/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1 – 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 – 15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1 – 9 are thus pending in the application and under consideration for this office action. Claims 10 – 15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification








Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.










The abstract of the disclosure is objected to because the abstract exceeds the maximum word length of 150 words. The abstract is also two paragraphs long, which exceeds the general limit of one paragraph.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Effect of rare earth element Ce on the structure and properties of Al-Mg-Si-Fe alloy”, 2015. Proceedings of the Ninth Foundry Technology Conference in Anhul Province (“Wan”; cited in IDS of 8/26/2021).
Regarding claim 1, Wan discloses an aluminum casting alloy (Abstract). Wan discloses that the aluminum casting alloy consists of Al, Mg, Si, and Fe, with the addition of Ce (P 1, Par 2, L 8-11; Table 1), along with less than 0.1 mass% of inevitable impurities (see Table 1). One embodiment within Wan illustrates the microalloying with 0.55 mass% Ce (P 2, Par 1, L 5-6). The composition of this embodiment is compared to the claimed composition in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As demonstrated in Table 1, the composition  disclosed by Wan falls within the composition of the instant claim.
Regarding claim 2, the Ce content of 0.55 mass% disclosed by Wan falls within the narrowed range of 0.5-3.0 mass% Ce.
Regarding claim 4, the Fe content of 0.716 mass% disclosed by Wan falls within the narrowed range of 0.1-1.0 mass% Fe.

Regarding claim 6, Wan discloses an aluminum cast component (P 2, Par 1) being cast from an alloy which has previously been shown to anticipate the casting alloy of instant claim 1.
Regarding the properties of the aluminum cast component, it is noted that Wan discloses that the Brinell hardness of the 0.55 mass% Ce alloy/cast component is 63.3 (P 5, Table 2). Such a hardness falls within the claimed range of at least 45 HB10/500.
With respect to the claimed electrical conductivity, yield strength, and ultimate tensile strength properties, it is noted that Wan is silent, and only discusses Brinell hardness and corrosion resistance properties.  However, the Examiner notes that as the claimed alloys are shown to possess the claimed electrical conductivity values across the entirety of the claimed composition in the as-cast state (see Instant Application Fig. 3, “F” indicates as-cast), it would be expected that the component of Wan, in the as-cast state, would also possess the claimed electrical conductivity, as Wan discloses an anticipatory composition. Similarly, the instant specification discloses that alloys having the claimed composition will possess the claimed yield strength and ultimate tensile strength in the as-cast state (Instant Application: P 6, Par 1). Thus, as Wan discloses an as-cast component formed of an alloy having an anticipatory composition, it would be expected that the claimed yield strength and ultimate tensile strength properties would also be present in the component disclosed by Wan.
Regarding the limitation “for an electrical machine” it is noted that the limitation simply recites the intended use of the claimed cast component. It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of rare earth element Ce on the structure and properties of Al-Mg-Si-Fe alloy”, 2015. Proceedings of the Ninth Foundry Technology Conference in Anhul Province (“Wan”; cited in IDS of 8/26/2021) in view of US 2003/0087123 (“Benedictus”).
Regarding claim 3, Wan does not explicitly teach a Si content which falls within the narrowed range of 0.8-1.5 mass%. Rather, Wan only discloses a single Si content of 0.549 mass%.
Benedictus teaches an AA6000-series aluminum alloy product ([0053]). It is noted that 6000 series aluminum products are Al-Mg-Si alloys which may contain Fe as well, and are thus of the same class of alloy disclosed in Wan. Further, Benedictus teaches that the alloy as described may be casted by various methods ([0073]). Benedictus teaches that the aluminum alloy product contains a preferred Si content of 1.0-1.15 wt% Si ([0056]) which optimizes the strength of the Al-alloy when paired with Mg. It is noted that the Mg content taught by Benedictus encompasses the disclosed Mg content of Wan as well (see [0057]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Benedictus and adjust the Si content of Wan to 1.0-1.15 wt% Si. Such a Si content has been shown to optimize the strength of an Al-alloy product when paired with a similar Mg content.
The Examiner notes that the Si content of 1.0-1.15 wt% as taught by modified Wan falls within the claimed range of 0.8-1.5 mass% Si. Further, although the units of wt% and mass% are not the same, an ordinarily skilled artisan would have known how to convert from one to the other and would expect them to have the same relationship when converted to the same unit.
Regarding claim 5, Wan does not explicitly teach a Zn content which falls within the narrowed range of 0.1-0.8 mass%. Rather, Wan only discloses Zn present as an impurity in an amount less than 0.1 mass%.
Benedictus teaches an AA6000-series aluminum alloy product ([0053]). It is noted that 6000 series aluminum products are Al-Mg-Si alloys which may contain Fe as well, and are thus of the same class of alloy disclosed in Wan. Further, Benedictus teaches that the alloy as described may be casted by various methods ([0073]). Benedictus teaches that the alloy contains a preferred Zn content of less than 0.4 wt% ([0061], L a-b). Benedictus teaches that the addition of Zn increases the strength of the alloy, but adding Zn in excess amounts may detrimentally weaken intergranular corrosion performance and increase density.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Benedictus and add Zn in a preferred amount of less than 0.4 wt% to the alloy of Wan. Addition of Zn in such an amount may increase the strength of a product formed from the alloy, while avoiding both a detrimental worsening of intergranular corrosion performance, and an increase in density.
The Examiner notes that the Zn content of less than 0.4 wt% Zn as taught by modified Wan overlaps the claimed Zn content of 0.1-0.8 mass% Zn. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, although the units of wt% and mass% are not the same, an ordinarily skilled artisan would have known how to convert from one to the other and would expect them to have the same relationship when converted to the same unit.

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of rare earth element Ce on the structure and properties of Al-Mg-Si-Fe alloy”, 2015. Proceedings of the Ninth Foundry Technology Conference in Anhul Province (“Wan”; cited in IDS of 8/26/2021) in view of US 2009/0180920 (“Reichlinger”).
Regarding claim 7, Wan is silent with respect to an electrical conductivity property, and only discusses Brinell hardness and corrosion resistance properties.
Reichlinger teaches an Al alloy produced by casting and a method for processing in order to obtain improved material properties (abstract). Reichlinger teaches that after casting, homogenizing, and forming the cast product, the product may be further solution heat treated, cold worked, and artificially aged in order to provide a product with improved strength and electrical conductivity, among other properties ([0014]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Reichlinger, and subject the cast product of Wan to a regimen of solution heat treatment, cold work, and artificial aging, in order to improve the electrical conductivity of the product.
The Examiner notes that although a specific value for electrical conductivity is not given, such a value could have been found by an ordinarily skilled artisan through optimization of processing conditions by routine experimentation. It has been demonstrated in the rejection of claim 6 that the as-cast components of Wan would possess the claimed electrical conductivity of at least 42 % IACS, and it is known in the art that the processing regimen as disclosed in Reichlinger results in an improvement in electrical conductivity, when imparted upon Al cast alloy components. Thus, through routine experimentation by varying the processing parameters associated with such a regimen, an improvement in electrical conductivity to the claimed range of at least 45% IACS would have been obvious to one of ordinary skill in the art. As one example, Fig. 9 of Reichlinger illustrates how electrical conductivity increases with respect to artificial aging time. Thus, an ordinarily skilled artisan would have been able to take such findings as they are presented in Reichlinger and applied them to Wan, thereby obtaining a product having an electrical conductivity which satisfies the claimed range of at least 45 % IACS, by increasing the artificial aging time.
Regarding claim 8, Wan is silent with respect to a yield strength property, and only discusses Brinell hardness and corrosion resistance properties.  
Reichlinger teaches an Al alloy produced by casting and a method for processing in order to obtain improved material properties (abstract). Reichlinger teaches that after casting, homogenizing, and forming the cast product, the product may be further solution heat treated, cold worked, and artificially aged in order to provide a product with improved strength and electrical conductivity, among other properties ([0014]). 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Reichlinger, and subject the cast product of Wan to a regimen of solution heat treatment, cold work, and artificial aging, also known as a T8 temper, in order to improve the strength of the product.
The Examiner notes that although a specific value for yield strength is not given, such a value could have been found by an ordinarily skilled artisan through optimization of processing conditions by routine experimentation. It has been demonstrated in the rejection of claim 6 that the as-cast components of Wan would possess the claimed yield strength of at least 80 MPa, and it is known in the art that the processing regimen as disclosed in Reichlinger results in an improvement in yield strength, when imparted upon Al cast alloy components. Thus, through routine experimentation by varying the processing parameters associated with such a regimen, an improvement in yield strength to the claimed range of at least 115 MPa would have been obvious to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Effect of rare earth element Ce on the structure and properties of Al-Mg-Si-Fe alloy”, 2015. Proceedings of the Ninth Foundry Technology Conference in Anhul Province (“Wan”; cited in IDS of 8/26/2021) in view of US 2014/0319956 (“Wang”) as evidenced by “What is a Squirrel Cage Motor and How Does it Work?”, 2022. ThomasNet (“Cavallo”).
Regarding claim 9, Wan does not explicitly teach that the aluminum cast component is a cage for a squirrel cage rotor. The Examiner notes that the “cage” has been interpreted as being the rotor itself, as “squirrel cage” rotors are termed as such due to the rotor having the shape of a cage – end caps joined by rotor bars (see Cavallo: “What are Squirrel Cage Motors?”).
Wang teaches an aluminum alloy rotor for an electromagnetic device (title). Wang teaches that the rotor may be characterized as a squirrel-cage rotor ([0031]; see Figs. 1-2). Further, Wang teaches that the rotor may be formed by casting an aluminum alloy ([0047]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wang, and cast the Al alloy of Wan such that a squirrel cage rotor is produced. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In the present case, all of the claimed elements are present in the combination of Wan and Wang, one skilled in the art could have combined those elements with no change in their respective functions, and the combination would have predictably resulted in a cast aluminum alloy squirrel cage rotor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2000-212668 (“Edo”) – an Al-alloy material having a composition with substantial similarity to the composition of the present application

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735